            Case 3:18-cv-06582-WHA Document 64 Filed 01/04/19 Page 1 of 2



 1 BOERSCH SHAPIRO LLP
   Martha Boersch (State Bar No. 126569)
 2 Mboersch@boerschshapiro.com

 3 Lara Kollios (State Bar No. 235395)
   Lkollios@boerschshapiro.com
 4 1611 Telegraph Ave., Ste. 806
   Oakland, CA 94612
 5 Telephone: (415) 500-6640

 6

 7 Attorneys for Defendant
   James Quach
 8

 9                               UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11
                                    SAN FRANCISCO DIVISION
12
                                               Case No. 18-cv-06582-WHA
13   GENENTECH, INC.,
14                                             NOTICE OF JOINDER AND JOINDER
                       Plaintiff,              OF DEFENDANT JAMES QUACH IN
15                                             DEFENDANTS’ MOTIONS TO STAY
               v.                              PROCEEDINGS PENDING
16                                             RESOLUTION OF CRIMINAL CASE
     JHL BIOTECH, INC. et al.,
17                                             Date:     February 14, 2019
                       Defendant.              Time:     8:00 a.m.
18                                             Dept:     Courtroom 12, 19th Floor
                                               Judge:    Hon. William H. Alsup
19
                                               Complaint Filed: October 29, 2018
20                                             Trial Date: Not Set

21

22

23

24

25

26
27

28

                                                         JOINDER IN MOTIONS TO STAY
                                                              Case No. 18-cv-06582-WHA
             Case 3:18-cv-06582-WHA Document 64 Filed 01/04/19 Page 2 of 2



 1 TO THIS HONORABLE COURT AND ALL PARTIES AND THEIR ATTORNEY’S OF RECORD:

 2          PLEASE TAKE NOTICE that on February 14, 2019 at 8:00 am, in the United States District
 3 Court for the Northern District of California, San Francisco Courthouse, Courtroom 9, located at 450

 4 Golden Gate Avenue, San Francisco, California, 94102, Defendant James Quach hereby joins in:

 5          1) Defendant JHL Biotech, Inc.’s, Jordanov’s and Lin’s Motion to Stay Proceedings Pending
 6             Resolution of Criminal Case (Dkt. 58); and
 7          2) Defendant John Chan’s Motion to Stay This Action Pending Resolution of the Related
 8             Criminal Case (Dkt. 56); and
 9          3) Defendants Xanthe Lam and Allen Lam’s Motion to Stay Pending Disposition of Criminal
10             Case (Dkt. 60).
11          This joinder is based upon the Notice of Joinder, the Declaration of Martha Boersch filed
12 herewith, the pleadings and complete files and records in this action, and any additional material and

13 arguments that may be considered by the Court at the hearing of these matters

14

15
     Dated: January 4, 2019                            BOERSCH SHAPIRO LLP
16
                                                       _/s/Martha Boersch____________________
17
                                                       Martha Boersch
18
                                                       Attorney for James Quach
19

20

21

22

23

24

25

26
27

28

                                                 1                 JOINDER IN MOTIONS TO STAY
                                                                        Case No. 18-cv-06582-WHA
